UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-6187


DA’JUAN BURNS,

                    Plaintiff - Appellant,

             v.

MAHBOOB ASHRAF, Doctor; KRISTA SWAN, Nurse Practitioner; WEXFORD
HEALTH SOURCES, INC.; DAYENA CORCORAN, Commissioner; JOHN DOE,
Pharmacist; TAMMY BUSER, Registered Nurse; MICHAEL TURNER,
Correctional Officer; HOLLY PIERCE, Nurse Practitioner; ASRESAHEGN
GETACHEW, Chief Medical Officer; ALI YAHYA, Physician; WILLIAM
BEEMAN, Registered Nurse; CORRECT RX PHARMACY SERVICES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-03100-JKB)


Submitted: February 19, 2021                                   Decided: March 4, 2021


Before AGEE, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Brent P. Ceryes, SCHOCHOR FEDERICO & STATON, PA, Baltimore, Maryland, for
Appellant. Gina M. Smith, Samuel T. Wolf, MEYERS, RODBELL & ROSENBAUM,
P.A., Riverdale, Maryland; Brian E. Frosh, Attorney General, Damon Pace, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Da’Juan Burns seeks to appeal the district court’s orders (1) dismissing some, but

not all, of the claims raised in Burns’ 42 U.S.C. § 1983 civil rights complaint, and denying

Burns’ request for preliminary injunctive relief; and (2) denying Burns’ motion to alter,

amend, or reconsider the court’s prior rulings. We dismiss in part and affirm in part.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Those portions of the orders

that dismissed Burns’ action in part, and declined to reconsider that ruling, are neither final

orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss those

aspects of this appeal for lack of jurisdiction.

       We do, however, have jurisdiction to review the orders as related to Burns’ request

for preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1). This court reviews the denial

of a preliminary injunction for abuse of discretion. Roe v. Dep’t of Def., 947 F.3d 207, 219

(4th Cir. 2020). In evaluating the district court’s decision, “we review factual findings for

clear error and assess legal conclusions de novo.” Fusaro v. Cogan, 930 F.3d 241, 248

(4th Cir. 2019).

       In order to receive a preliminary injunction, a plaintiff “must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in

the public interest.” Roe, 947 F.3d at 219. A preliminary injunction is “an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such

                                               3
relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). If the district “court

applied a correct preliminary injunction standard, made no clearly erroneous findings of

material fact, and demonstrated a firm grasp of the legal principles pertinent to the

underlying dispute,” no abuse of discretion occurred. Centro Tepeyac v. Montgomery

Cnty., 722 F.3d 184, 192 (4th Cir. 2013) (en banc).

       We have reviewed the parties’ arguments in conjunction with the relevant

authorities and, on this record, we discern no abuse of discretion in the district court’s

rulings pertaining to the denial of preliminary injunctive relief. We therefore affirm the

orders denying preliminary injunctive relief, and denying Burns’ later motion to alter,

amend, or reconsider that ruling, for the reasons stated by the district court. Burns v.

Ashraf, No. 1:18-cv-03100-JKB (D. Md. filed Aug. 29, 2019 & entered Sept. 3, 2019; Jan.

6, 2020).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                              4